Citation Nr: 0429228	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel 



INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946, and from August 1950 to June 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In an August 1996 rating decision, 
the RO denied the veteran's claim for a TDIU.  In a June 1999 
rating decision, the RO denied the veteran's claim for an 
increased, compensable, disability rating for bilateral 
hearing loss.  The Board remanded the case in November 1998 
and October 2001 to develop additional relevant evidence and 
to fulfill the duties to notify and assist the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In accordance with the Board's previous remand, the veteran 
was afforded a VA examination for hearing impairment in 
August 2003.  The veteran asserts that the examination was 
conducted with his hearing aids in place.  He points out that 
under 38 C.F.R. § 4.85(a) (2004), such examinations are to be 
conducted without hearing aids.  In order to evaluate the 
veteran's hearing loss and consider his entitlement to TDIU, 
another examination is necessary.

The Board also needs an opinion as to the veteran's 
employability that is based on the evidence of record, 
including an examination that is conducted in accordance with 
38 C.F.R. § 4.85(a).

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded a 
hearing examination.  The examination 
should be conducted by licensed 
audiologist, and must include a 
controlled speech discrimination test and 
a puretone audiometry test.  The 
examination should be conducted without 
the use of hearing aids.  Puretone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz should be reported.

2.  The examiner who provided the August 
2003 orthopedic examination should review 
the claims folder, including the report 
of the hearing examination requested in 
the preceding paragraph, and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's service 
connected disabilities preclude gainful 
employment consistent with his previous 
experience as an accountant.  If that 
examiner is not available, another 
physician should review the claims folder 
and provide the necessary opinion.

3.  The RO or AMC should then 
readjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case.  The case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


